Citation Nr: 0907837	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-35 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the right tonsil, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from October 1963 
to October 1965.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of an August 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida that denied 
the appellant's claim of entitlement to service connection 
for squamous cell carcinoma of the right tonsil claimed as 
due to exposure to ionizing radiation.  

In January 2009, a videoconference hearing was held between 
the RO and the VA Central Office in Washington, D.C. before 
the undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

During the January 2009 videoconference hearing and in his 
written statements, the appellant has contended that he is 
entitled to service connection for his tonsil cancer because 
he was exposed to radiation in the Mojave Desert, in May 
1964, during an Army training exercise called 'Operation 
Desert Strike' that was residual to all of the atomic testing 
(over 100 nuclear bombs) that had been conducted at the 
Nevada Test Site between 1951 and 1963.  

The evidence of record indicates that the appellant was 
attached to the 1st Battalion of the 46th Infantry, 1st Armored 
Division stationed at Fort Hood, Texas in May 1964.  The 
evidence of record also indicates that almost all of the 
personnel at Fort Hood, including the 1st Armored Division, 
was sent to participate in Operation Desert Strike which took 
place over two weeks in May 1964 at the Desert Training 
Center (DTC) in an area roughly filling an oval bounded by 
Indio and Barstow, California; the area south of Las Vegas, 
Nevada; and Prescott, Phoenix and Yuma, Arizona.  Las Vegas 
is situated approximately 65 miles southeast of the Nevada 
Test Site.

Service connection for a disease based on radiation exposure 
may be established in one of three different ways, which have 
been outlined by the United States Court of Appeals for 
Veterans Claims (Court).  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  See also Ramey v. Brown, 9 Vet. App. 40, 
44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir 1997); Hardin v. Brown, 11 Vet. App. 74, 77 (1998).

First, where it is contended that disease developed as a 
result of exposure to ionizing radiation during service, 
service incurrence may be presumed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309(d) for veterans who 
participated in defined radiation risk activities and have 
certain diseases.  Second, service connection may be 
established under 38 C.F.R. § 3.303(d) with the assistance of 
the procedural advantages prescribed in 38 C.F.R. § 3.311 if 
certain conditions are met.  Third, direct service connection 
can be established under 38 C.F.R. § 3.303(d) by showing that 
the disease was incurred during or aggravated by service 
without regard to the statutory presumptions.  See Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), the term "radiation-exposed veteran" means a 
veteran who participated in a "radiation-risk activity."  
38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The 
term "radiation-risk activity" includes onsite participation 
in a test involving the atmospheric detonation of a nuclear 
device.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  The appellant does not contend that he 
engaged in onsite participation in a test involving the 
atmospheric detonation of a nuclear device.

As noted above, in radiation claims, the second approach is 
found in 38 C.F.R. § 3.311.  To consider a claim under 
38 C.F.R. § 3.311, the evidence must show the following: (1) 
that the veteran was exposed to ionizing radiation in 
service; (2) that he subsequently developed a radiogenic 
disease; and (3) that such disease first became manifest 
within a period specified by the regulation.  38 C.F.R. 
§ 3.311(b).  If any of the foregoing three requirements has 
not been met, service connection for a disease claimed as 
secondary to exposure to ionizing radiation cannot be granted 
under 38 C.F.R. § 3.311.  See 38 C.F.R. § 3.311(b)(1)(iii).  
For the purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation.  38 C.F.R. § 3.311(b)(2).  Cancers are such a 
disease. Id.  

38 C.F.R. § 3.311(a) calls for the development of a radiation 
dose assessment where it is established that a radiogenic 
disease first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or 
38 C.F.R. § 3.309, and where it is contended that the disease 
is a result of ionizing radiation in service.  Dose data will 
be requested from the Department of Defense in claims based 
upon participation in atmospheric nuclear testing.  38 C.F.R. 
§ 3.311(a)(2).

The evidence shows, and it is not contended otherwise, that 
the appellant was first diagnosed with right tonsil cancer in 
August 2004, almost 39 years after separation from service, 
and more than 40 years after he apparently participated in 
Operation Desert Strike.  According to 38 C.F.R. 
§ 3.311(b)(2), tonsil cancer is a radiogenic disease.  
According to 38 C.F.R. § 3.311(a)(2)(iii), the appellant's 
claim is an "Other exposure" claim.

However, 38 C.F.R. § 3.311 does not provide for presumption 
for service connection for radiogenic diseases.  Rather, this 
regulation provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
current disability.

In this case, the only development accomplished by the RO was 
the association of the appellant's service medical treatment 
records and service personnel records with the claims file.  
There was no attempt to confirm the appellant's participation 
in Operation Desert Strike and the issue of residual 
radiation in the area of Operation Desert Strike from the 
scores of nuclear bomb detonations at the Nevada Test Site 
was not addressed by the RO.  There was no evidence that it 
was concluded that obtaining a dose estimate was not 
feasible.  These matters should be rectified on remand.

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC/RO must proceed with all 
required evidentiary development pursuant 
to 38 C.F.R. § 3.311(a)(2)(iii).  This 
includes securing a dosage estimate 
through any and all appropriate methods, 
to include reviewing secondary record 
sources other than the appellant's 
service medical and personnel records, 
such as his unit records.  

This development must include securing 
any and all evidence which may indicate 
the appellant's participation in 
Operation Desert Strike and the distance 
between the Nevada Test Site and the 
pertinent area of Operation Desert 
Strike.  Any and all efforts to secure 
this evidence must be undertaken.  In 
particular, the AMC/RO must request that 
the Defense Threat Reduction Agency 
(DTRA) provide a radiation dose estimate 
for the appellant and, in constructing 
that dose estimate, DTRA should be 
requested to consider the appellant's 
active service with the 1st Armored 
Division at Fort Hood in May 1964, and 
his statements about the circumstances of 
his service. 

3.  The AMC/RO must specifically document 
what attempts were made to locate the 
records requested.  If the requested 
records cannot be found the AMC/RO must 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The AMC/RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

4.  Thereafter, the claims file should be 
forwarded to the Under Secretary for 
Benefits under 38 C.F.R. § 3.311(c) as 
provided by § 3.311(b)(1).  See Wandel v. 
West, 11 Vet. App. 200, 205 (1998).  If 
the AMC/RO is unable to obtain radiation 
dose data for the appellant pursuant to 
numbered paragraph (2) above, the VA 
Under Secretary for Health should 
generate a radiation dose estimate.  In 
addition, an expert opinion from the 
Under Secretary for Health as 
contemplated in 38 C.F.R. § 3.311(c) or 
referral to an outside consultant for 
medical opinion as contemplated by 
38 C.F.R. § 3.311(d), as deemed 
appropriate, should be obtained as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
appellant's squamous cell carcinoma of 
the right tonsil resulted from exposure 
to radiation in service.

5.  After the above-requested development 
has been completed, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and re-
adjudicate the issue on appeal.  (If any 
additional development is warranted in 
light of any newly received evidence, 
that development should be accomplished.)

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
statutes and regulations considered 
pertinent to the issue on appeal.  The 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

